 In the Matter of THE CUDAIIY PACKING COMPANYandPACKINGHOUSEWORKERS LOCAL INDUSTRIAL UNION No. 62, AFFILIATED WITH THECOMMITTEE FOR INDUSTRIAL ORGANIZATIONCase No. C-267.-Decided February 18, 1938Meat Packing Industry-Interference, Restraint or Coercion:interferingwith formation and administration of a labor organization ; lay-off of aunionmember-Company-Dominated Union:presence of plant superintendentduring organization ; solicitation of members by supervisory employees ; use ofcompany time and property for organizationpurposes-Discrimination:dis-charge; charges of, sustained as to one employee, not sustained as to twootheremployees-Reinstatement Ordered-Back Pay:awarded.Mr. Thurlow Smoot,for the Board.Mr. E. S. Stringer,of St. Paul, Minn., andMr. Thomas Creigh,ofChicago, Ill., for the respondent.Mr.William C. Green,of St. Paul, Minn., for the IndependentUnion.Mr. Julius Schlesinger,of counsel to the Board..aDECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Packinghouse Workers Local Indus-trialUnion No. 62, herein called the Industrial Union, the NationalLabor Relations Board, herein called the Board, by Robert J. Wiener,Acting Regional Director for the Eighteenth Region (Minneapolis,Minnesota), issued its complaint, dated July 28, 1937, against TheCudahy Packing Company, Newport, Minnesota, herein called therespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (2), and (3) and Section 2,,(6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.In respect to the unfair labor practices the complaint alleged insubstance (1) that the respondent on July 6, 1937, laid off ArthurMaurer and Oliver Simpson, production workers at the Newportplant, and on July 17, 1937, laid off Leonard Weiss, a production472 DECISIONS AND ORDERS473worker at the Newport plant, because of their membership in andactivities in behalf of the Industrial Union; and (2) that the re-spondent has dominated and interfered with the formation and ad-ministration of a labor organization at the Newport plant knownas Packing House Workers' Union of St. Paul and has contributedsupport to it.The complaint and accompanying notice of hearing were dulyserved upon the parties.The respondent filed an answer to the com-plaint in which it denied that it had engaged in unfair labor practices.Pursuant to the notice, a hearing was held at Minneapolis, Minne-sota, on August 6, 9, 10, and 11, 1937, before James C. Batten, theTrial Examiner duly designated by the Board.At the commence-ment of the hearing, Packing House Workers' Union of St. Paul,herein called the Independent Union, filed a petition to intervene.The petition was granted by the Trial Examiner.The Board, therespondent, and the Independent Union were represented by counseland participated in the hearing.Full -opportunity to be heard, toexamine and cross-examine witnesses, and to produce evidence bear-ing upon the issues was afforded to all parties.During the course of the hearing exceptions were taken by theparties to various rulings of the Trial Examiner.The Board hasreviewed these rulings and finds that no prejudicial errors were com-mitted.All rulings of the Trial Examiner are hereby affirmed.Subsequently the Trial Examiner filed an Intermediate Report.He found that the respondent had laid off Arthur Maurer and OliverSimpson because of their membership in the Industrial Union andhad dominated and interfered with the formation of the Independ-ent Union and contributed support to it.He found further that byvirtue of such acts the respondent had engaged in and was engagingin unfair labor practices, within the meaning of Section 8 (1), (2),and (3) and Section 2 (6) and (7) of the Act. In the lay-off ofLeonard Weiss, the Trial Examiner found that the respondent hadnot engaged in unfair labor practices.Exceptions to the Intermediate Report were thereafter filed by therespondent and the Independent Union.We have reviewed the ex-ceptions and except in one instance as indicated below, find themwithout merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Cudahy Packing Company is a Maine corporation having itsprincipal executive offices at Chicago, Illinois., It is chiefly engaged1The company was incorporated on October 7, 1915. 474NATIONAL LABOR RELATIONS BOARDin the purchase and slaughter of livestock and the processingand marketing of the products therefrom.2The respondent trans-acts business throughout the United States and in many foreigncountries .3The respondent's slaughtering and meat packing plants are locatedin Omaha, Nebraska ; Kansas City, Kansas ; Sioux City, Iowa ; LosAngeles, California;Wichita, Kansas; North Salt Lake; Utah; Jer-sey City, New Jersey; Newport, Minnesota ;4 San Diego, California;Denver, Colorado; Detroit, Michigan; and Albany, Georgia. Itowns and operates a soap and Old Dutch Cleanser factory and shopsfor the construction and repair of refrigerator cars in East Chicago,Indiana; a plant for the refining of vegetable oils near Memphis,Tennessee; an Old Dutch Cleanser and soap factory in Toronto,Ontario, Canada; a wool scouring, combing, and storage plant inProvidence, Rhode Island; and a salt mine and refinery in Lyons,Kansas.The respondent also owns and operates produce collectingand processing plants in many States and operates eighty branch,houses located in the principal cities of the United States. In addi-tion, it owns and operates 1,496 refrigerator cars and 44 tank cars.The respondent's securities are registered on the New York and Chi-cago Stock Exchanges.At the close of its fiscal year ending October 31, 1936, the respond-ent had total assets of more than eighty-two million dollars.Duringsuch year its sales amounted to $201,605,000.00.6The company's an-nual pay roll amounts to $7,873,727.00.The only plant of the respondent involved in this proceeding is theone located at Newport, Minnesota, herein called the Newport plant.Approximately 650 production workers are employed in the Newportplant which has an annual pay roll of from six to seven hundredthousand dollars.A substantial proportion of the livestock slaughtered at the New-port plant originates outside the State of Minnesota.Approximately75 per cent of the products of such plant are shipped by the respond-ent to points without Minnesota.2 In addition, the respondent is engaged in the following lines of business : Refiningvegetable oils and the production and sale of shortening and cooking and salad oils ;manufacturing and marketing of soaps and cleansing powders ; pulling,scouring, andcombing wool and the marketing of wool and tanned sheep skins ; purchasing,packing, andselling eggs,poultry, and cheese;purchasing cream and butter,and manufacturing andselling butter,margerine,and ice cream ; mining rock salt,operating brine wells, andproducing,refining, packing,and selling all kinds of salt ; and owning, maintaining, andoperating refrigerator and tank cars for the transportation of its products8 The respondent owns all, or substantially all, of the stock of the following subsidiaries:The Cudahy Packing Co of Alabama; The Cudahy Packing Co. of Louisiana, Ltd ; BarryMachinery Co.; The Dow Cheese Co ,BissellLeather Co.; Olneyville Wool Combing Co.;Willows Cattle Co ; The Cudahy Packing Co., Ltd. (foreign) ; Cudahy and Company, Ltd.(foreign) ; and American Salt Corporation.4 This plant is located just outside of St Paul and is often referred to as the St. Paulplant.5Board Exhibit 28. DECISIONS AND ORDERS475The Newport plant is operated as a part of the general accountingsystem of the respondent rather than as a separate entity and itsoperations are governed by the Chicago office.The labor policies ofthe plant are determined in Chicago.The Newport plant is registered for inspection with the UnitedStates Department of Agriculture.6Approximately 18 Federal in-spectors are present at the plant during manufacturing operations.II.THE ORGANIZATIONS INVOLVEDA. Packinghouse Workers Local Industrial Union No. 66PackinghouseWorkers Local Industrial Union No. 62 is a labororganization affiliated with the Committee for Industrial Organiza-tion.It admits into membership employees of the packing plants inthe vicinity of South Saint Paul.B. Packing House Workers' Union of St. PaulPacking House Workers' Union of St. Paul is a labor organizationlimited to employees of the Newport plant.III.THE UNFAIR LABOR PRACTICESA. Packing House Workers' Union of St. PaulOn April 16, 1937, William Callahan and D. J. Peabody, two ofthe employee members of the Plant Conference Board in the respond-ent'sNewport plant, decided to organize a labor union limited toemployees of such plant.Their decision was motivated by the beliefthat the Plant Conference Board, a plan for the handling of employeegrievances which had been in existence for about 12 years at the New-port plant,7 was invalid under the Act, which had been sustained afew days before in the Supreme Court decisions of April 12, 1937,and by a desire to forestall the organization drive of the Committeefor Industrial Organization then being conducted among the packinghouse employees in the vicinity.The following morning Callahan and Peabody contacted Grover J.Foster, the superintendent of the Newport plant, with respect to theformation of the new union. Foster informed them that he couldneither encourage nor discourage them and that whenever they had51 per cent of the employees of the plant organized he would have torecognize them.Callahan and Peabody then called William C. Green,a St. Paul attorney who had often represented the respondent, and8 Board Exhibit 2.'The Plant Conference Board consisted of anequalnumber of employerand employeerepresentatives.Similar Boards were in existence in the other plants of the respondentthroughout the country. 476NATIONAL LABOR RELATIONS BOARDarranged to see him that afternoon concerning their plans."Follow-'ing their telephone conversation with Green, they told Foster thatthey wished to consult with him.He agreed to meet them outside ofthe plant that afternoon and arranged for a room in the Hotel Lowryin St. Paul.Callahan and Peabody then approached several other members ofthe Plant Conference Board and requested them to attend the meet-ing at the Hotel Lowry. This group constituted itself into an organ-izing committee.aThe committee got in touch with Green and askedhim to come to the hotel.According to Callahan, Foster informedGreen, when he arrived, that "the boys had started organizing andthat he guessed we wanted him for our attorney".Arrangementswere then made for the organizing committee to meet at the hotel onthe following day and for Green to prepare petitions for membershipin the new union, which was to be called Packing House Workers'Union of St. Paul.On Sunday and Monday, April 17 and 18, the committee staged anorganization drive with the Hotel Lowry as its headquarters.1°Several hundred employees were called to the hotel where they signedthe petitions which Green had prepared.Foster and A. D. Chall-berg, the assistant superintendent of the Newport plant, were presentin the hotel rooms where these activities occurred at various timesduring this drive.Several other supervisors were also seen at thehotel on both Sunday and Monday. At least two straw-bosses, HarryDonovan and Frank Glass, brought other employees to the hotelwith them and Donovan admitted at the hearing that the men whomhe had solicited for the Independent Union were employees workingunder his supervision at the plant." Several workmen testified thatthe persons calling them to the hotel had stated that Foster or Chall-berg wished to see them there.Callahan explained that he had requested Foster to come to thehotel on both Sunday and Mondaybecause someof the employeeswere hesitant in joining and wished to speak to the plant super-intendent.Callahan added that this hesitancy disappeared whenFoster convinced them that they were,on the "right side".By Wednesday, April 24, the committee had secured the signaturesof more than 400 of the 650 production employees in the plant.Onthat date it wrote to the respondent demanding recognition as ex-8 Cudahy Packing Company is listed in the 1937 edition of Martindale-Hubbell LawDirectory as a client of the law firm of 'ishich Green is a member.9Several other persons were added to the organizing committee on the following day.Almost all of the members of the committee were former members of the Plant ConferenceBoard and of the Blue Vase, a social organization composed of the respondent's "bestemployees."Callahan testified that the members of the Blue Vase are selected by therespondent and are persons upon whom the company can depend.10The Newport plant is usually closed on Monday.21Donovan has since received a promotion to the position of assistant foreman DECISIONS AND ORDERS477-elusive bargaining agent.Such recognition was quickly granted bythe respondent despite the fact that the Independent Union had notas yet elected any officers or adopted a constitution.In the meantime Green had prepared articles of association forthe Independent Union.These articles of association were signed inthe plant cafeteria during working hours by approximately 600 ofthe respondent's employees on Saturday,Monday and Tuesday,April 24, 26, and 27, the men being sent to the cafeteria in relays bytheir foremen at the request of the organizing committee.Employees who were reluctant to join' the Independent Unionwere, during working hours,' sent by their supervisors to speak toCallahan and other members of the committee. These talks and theother activities of the organizing committee consumed a great dealof time. In no case did any employee receive a deduction in pay forsuch loss of time, however.,The Independent Union held its first meeting, notice of which hadbeen posted in the plant during the day, on Tuesday, April 27.George French, a member of the organizing committee, served aschairman.At this meeting, officers and a board of trustees wereelected and bylaws adopted.:"Subsequently, the board of trustees elected two representatives to ameeting in Omaha, Nebraska, of representatives of independentunions which had been organized in different plants of the respond-ent.At this meeting a contract between the Independent Union andthe respondent was negotiated.The contract was thereafter signedby the board of trustees and ratified by the members.The evidenceindicates, however, that the agreement was not discussed by the In-dependent Union prior to the Omaha trip and that the first oppor-tunity the members had to consider it was after its execution hadalready taken place.There can be no doubt from the above facts that the IndependentUnion was formed with the activeassistanceand support of therespondent.The leading figures in its organization were the re-spondent's own attorney and members of its Plant Conference Board.Employees were encouraged to join the Independent Union by thepresence at the Hotel Lowry of the plant superintendent and otherofficials of the plant and were actively solicited to do so by at leasttwo supervisory employees.Those reluctant to join were convincedby the plant superintendent that if they did they would be on the"right side".Solicitation of members was openly permitted withinthe Newport plant on company time and the members of the organ-12The bylaws limit membership to employees of the Newport plant and provide thatany person,including officers and trustees,Rho ceases to be an employee of such plantshall be automatically dropped from membership.The bylaws also empower the trusteesto enter into agreements with the management without submission to the members. 478NATIONAL LABOR RELATIONS BOARDizing committee were paid by the respondent for the time they lostin forming the Independent Union.It is clear from the record that not only did the respondent activelyassist in the formation of the Independent Union, but that it stilldominates that organization.Ralph Foldenauer, a C. I. O. organizer,testified that on one occasion when he had, been speaking to E. L.Ross, the Independent Union's financial secretary and treasurer, thelatter, noticing Foster approaching, had exclaimed, "Don't let Mr.Foster see you in here talking to me, because I got hell for talkingto you guys once before".When Ross was accused of making thisstatement and of belonging to a companiy-controlled union at a meet-ing of an independent union of Armour & Company employees a shorttime later, he virtually admitted the accusation by replying, "Afterall, you fellows have a dictator; John L. Lewis dictates to you."We find that the respondent has dominated and interfered with theformation and administration of Packing House Workers' Union ofSt.Paul and has contributed support to it; that by the activitiesabove set forth, the respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.B. The dischargesThe respondent has had a system of seniority in effect in its New-port plant for a period of about 16 years. The seniority system hasbeen based upon departmental seniority without regard to plantseniority.Under the system an employee must have worked sixmonths in a particular department before he acquires any seniorityrights.Whenever lay-offs have been made, the seniority rules have,except in the case of particularly qualified employees, been strictlyobserved.On July 6, 1937, the respondent, as a result of a falling off in itsbusiness, laid off approximately 60 employees in its Newport plant.The complaint alleges and the answer denies that three of theseemployees, Arthur Maurer, Oliver Simpson, and Leonard Weiss, werelaid off because of their membership in and activities in behalf of theyIndustrial Union.We shall take up in order the circumstances sur-rounding each lay-off.1.Arthur Maurer.With the exception of several temporary lay-offs and of a one-day period in May 1936 when he quit his job, ArthurMaurer was employed by the respondent continuously from November17, 1931, until July 6, 1937.On the latter date he was working asa loin puller in the pork cutting department and was earning 851/2cents an hour.Maurer was apparently the key figure in the labor situation at therespondent's plant and the Independent Union sought vigorously toobtain his membership.Although Maurer signed the membership DECISIONS AND ORDERS479petition at the Hotel Lowry he was very reluctant to become a mem-ber of the Independent Union and did not sign the articles of asso-ciation until April 27, after he had been told to do so by his straw-boss.That night he was overwhelmingly elected president of theIndependent Union at its organization meeting.However, his sym-pathies were with the Committee for Industrial Organization and atthe next meeting of the Independent Union on May 4, he resigned thepresidency, stating that he was unable to represent the members inthe manner they expected of him and that he did not wish to "doublecross" them.A few days later he was questioned by Foster concerningthe resignation.On May 20, 1937, after Maurer had requested and, been grantedan increase in pay from 741/2 to 75 cents an hour, Ed Burns, hisdepartment superintendent, called him aside and offered him anextra week's vacation and another increase in pay to 851/2 cents anhour if he would stay away from the C. I. O. and pay his dues tothe Independent Union.Maurer agreed to do this and was grantedboth the extra vacation and the increase.He retained his member-ship in the C. I. 0., however, and on July 3, commenced wearing aC. I. O. button.On July 6, he was laid off.Maurer was the highestpaid loin puller in the plant.Maurer's name had appeared twelfth from the top, with senioritydating from October 18, 1932, in a list covering approximately 30men which had been posted in his department prior to July 6, 1937.On that date a new list was posted in which his name appearedsixth from the bottom, with seniority dating from May 13, 1936.Six men were then laid off in his department, including himself.Under the seniority rules an employee loses all of his rights whenhe voluntarily quits his job.Maurer acquired six months' seniorityin the pork cutting department on October 18, 1932.However, hehad quit his job on May 12, 1936, and been rehired on May 13, 1936.Maurer contended that his seniority had been restored followinghis return to work on May 13, 1936.He stated that both Burns, hisdepartment superintendent, and Anderson, the employment man-ager, had informed him that Foster had granted a restoration.Foster and Burns denied that Maurer's seniority had been re-turned to him and contended that the revised seniority list of July6, 1937, was the correct one. Inconsistent with this contention, how-ever, was the fact that Foster had approved Maurer's written appli-cation for a second week's vacation which contained the statement,"I started working for the Cudahy Packing Company last startingdate which was October 18, 1932.At the present time I am en-titled to one week's vacation and I feel that I am entitled to asecond week." 13"Board Exhibits 6-A and 6-B.An employee is not entitled to two weeks'vacationat the Newport plant until he has worked there for a period of five years. 480NATIONAL LABOR RELATIONS BOARDThe record leaves no doubt that Arthur Maurer was laid off onJuly 6, 1937, because of his membership in the Industrial Union,and we so find. The respondent has discriminated against its em-ployees in regard to hire and tenure of employment, thereby dis-couraging membership in a labor organization, and has interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.Maurer has not earned any money since the date of his lay-off.2.Oliver Simpson.Oliver Simpson was first employed by therespondent on October 24, 1935, and, with the exception of a fewbrief lay-offs, continued working at the Newport plant until hislay-off on July 6, 1937.He had acquired seniority rights in the beefkilling department on February 24, 1936.For the last three monthsbefore his lay-off, however, he had worked in the sausage depart-ment, a department in which he had no seniority. Simpson was theonly worker in his department to commence wearing a C. I. O.button on July 3.Since Simpson had been employed in the sausage department forless than six months at the time of his lay-off, he had not acquiredany seniority in that department.However, he contends that thetransfer of Gerald P. Lasky, another worker in the sausage depart-ment, to the beef killing department on July 13, indicates that thereason for his lay-off was his union membership. Lasky had aboutthreeweeks' less seniority in the beef killing department thanSimpson.On July 19, Simpson and Ralph Foldenauer, a C. I. O. organizer,had visited Foster in an attempt to secure reemployment for theformer.After checking the employment records, Foster agreed withthem that Simpson had more seniority than Lasky in the beef kill-ing department and was entitled to the latter's job.He told Simp-son to report-to Anderson on the following morning.When Simpson arrived at the plant on July 20, he was informedthat no work was available for either Lasky or him in the beefkilling department.Lasky, however, had been transferred again,this time to the beef cutting department.Neither Lasky nor Simpson had acquired any rights in the beefcutting department.Lasky did have approximately three weeks'general plant seniority over Simpson, however.Upon the evidencein this case, we cannot sustain the charge that Simpson's lay-off wasdue to his membership in the Industrial Union.3.LeonardWeiss.LeonardWeiss commenced working for therespondent on September 28, 1932.He acquired seniority as a "beefboner" and on July 6, 1937, he was fifth in seniority in a group of"six beef boners".On that date he was laid off in accordance withthe seniority list.Weiss was a member of the Industrial Union. DECISIONS AND ORDERS481Weiss was reemployed on July 14, 1937, immediately after hejoined the Independent Union.He contends that such reemploy-ment indicates that his lay-off had been due to his membership inthe Industrial Union.Weiss' reinstatement was in accordance withthe seniority list, however.Upon the evidence, we cannot find that Weiss was laid off becauseof his membership in the Industrial Union.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate and substantialrelation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following:CONCLUSIONS OF LAW1.PackinghouseWorkers Local Industrial Union ' No. 62 is alabor organization, within the meaning of Section 2 (5) of the Act.2.Packing House Workers' Union of St. Paul is a labor organiza-tion within the meaning of Section 2 (5) of the Act.3.The respondent by dominating and interfering with the forma-tion and administration of Packing House Workers' Union of St.Paul and by contributing support to it, has engaged in and is en-gaging in unfair labor practices, within the meaning of Section 8(2) of the Act.4.The respondent, by discriminating in regard to the hire andtenure of employment of Arthur Maurer, thereby discouraging mem-bership in a labor organization, has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (3) of theAct.5.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor prac-tices,within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.7.The respondent, by laying off Oliver Simpson and LeonardWeiss, has not engaged in unfair labor practices, within the meaningof Section 8 (1) and (3) of the Act. 482NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, The Cudahy Packing Company, and its officers, agents,successors, and assigns shall:1.Cease and desist from :(a) In any manner dominating and interfering with the admin-istration of Packing House Workers' Union of St. Paul or any otherlabor organization of its employees, or contributing financial or othersupport to Packing House Workers' Union of St. Paul or any otherlabor organization of its employees;(b)Giving effect to its contract with Packing House Workers'Union of St. Paul ;(c)Discouraging membership in PackinghouseWorkers LocalIndustrial Union No. 62 or any other labor organization of its em-ployees by discriminating in regard to hire or tenure of employmentor any term or condition of employment ;(d) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, or to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Withdraw all recognition from Packing House Workers'Union of St. Paul as representative of its employees for the purposeof dealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or conditions of work,and completely disestablish said organization as such representa-tive ;(b)Offer to Arthur Maurer immediate and full reinstatement tohis former position, without prejudice to his seniority and otherrights and privileges ;(c)Make whole said Arthur Maurer for any loss of pay he hassuffered by reason of his lay-off by payment to him of a sum ofmoney equal to that which he would have earned as wages duringthe period from the date of his lay-off to the date of such offer ofreinstatement, less the amount he has earned during such period; DECISIONS AND ORDERS483'(d)Post immediately in conspicuous places throughout its plantinNewport, Minnesota, notices to its employees stating that therespondent will cease and desist in the manner aforesaid;(e)Maintain such 'notices for a period of at least thirty (30) 'con-secutive days from the date of posting;(f)Notify the Regional Director for the Eighteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.And it is further ordered that the allegations -of the complaintbe, 'and they hereby are, dismissed with respect to Oliver Simpson'and Leonard Weiss.